DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 9, in the reply filed on 05/19/2022 is acknowledged.
Claims 20-28, 52-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits. Claim 5 recites, “The polyelectrolyte adhesive of claim 1 any one of claims 1-3.”




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claims 1-4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shefer et al., (US 6,565,873, cited in IDS) in view of Petropavlov et al., (US 2012/0219511, cited in IDS).
	Shefer et al. teaches, “a controlled release delivery system comprising biodegradable bioadhesive nano-particles to provide site-specific delivery of biologically active ingredients or sensor markers for targeting and adhering to biological surfaces comprising the oral cavity and mucous membranes of various tissues” (col. 4, lines 44-49).
	The nano-particles comprise “a cationic surfactant that is entrapped and fixed to the particle surface”, wherein the cationic surfactant has the ability to “attach tooth surfaces via a complexing interaction between the cationic portion of the material and the proteinaceous portion of the tooth and thus predispose or condition the surface of the tooth so that so that the nano-particles will then adhere to the surface” (substrate/tooth) (col. 4, lines 55-67).
	Suitable cationic surfactants include polymeric amines, e.g. “poly(allylamine)hydrochloride” (polyelectrolyte adhesive conjugate of polyamine) (col. 9, line 58), as per claims 1 and 4.
	Biologically active ingredients include anticalculus agents, e.g., “pyrophosphate salts such as the dialkali metal pyrophosphate salts, tetra alkali metal pyrophosphate salts, and mixtures thereof.  Disodium dehydrate pyrophosphate . . . tetrasodium pyrophosphate . . . and tetrapotassium pyrophosphate” (a polyphosphate) (col. 12, lines 9-15). Note: tetrasodium pyrophosphate is also called sodium pyrophosphate, as per claims 3-6.
	The compositions also include a source of zinc, e.g. “zinc oxide” (whitening agent), as per claim 7 and 10 (col. 14, line 25), “silica” “colloidal silica” (silicon dioxide), as per claim 9 (col. 16, lines 46-48).
	Further, the biodegradable nano-particles are taught to be “incorporated into any suitable conventional oral hygiene product.  Exemplary delivery systems include gels, chewing gums, toothpaste, and mouthwash” and “include other conventional components” (col. 16, lines 41-4).

	Shefer et al. does not teach a whitening agent, per se.

	Petropavlov et al. teaches oral care compositions, including toothpaste, tooth gel, subgingival gel, dentifrice etc. (p. 2, para. [0022]).
	The compositions include teeth whitening agents, which include titanium dioxide, zinc oxide, silica (silicon dioxide) (p. 3, para. [0033]), as per claims 7-10.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	As a conventional component of oral hygiene products, it would have been obvious to add whitening agents of Petropavlov et al., such as titanium dioxide, zinc oxide, silicon dioxide, to the compositions of Shefer et al. for the added advantage of whitening teeth.


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-4, 6, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-16 of U.S. Patent No. 9,937,120. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a product comprising a polyamine, e.g. polyallylamine, a polyphosphate and a whitening agent.

2) Claims 1-4, 6, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 26-36 of U.S. Patent No. 10,201,491. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a product comprising a polyamine (polyallylamine), a polyphosphate, and a whitening agent.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612